—Appeal from a judgment of the County Court of Che-mung County (Castellino, J.), entered January 28, 1992, which *844dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
The People contend that petitioner has been extradited to New Hampshire. In correspondence to this Court, petitioner acknowledges that he was delivered to New Hampshire authorities and is now in custody in that State. Because petitioner is no longer in respondent’s custody, the appeal is moot (see, People ex rel. Bilboa v Romano, 106 AD2d 595).
Weiss, P. J., Yesawich Jr., Mahoney, Casey and Harvey, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.